Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 1 of 11 PageID 288




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    TIMOTHY COMPOLI and CORY
    CARDINAL, individually and
    on behalf of others
    similarly situated,

         Plaintiffs,

    v.                                Case No: 8:20-cv-844-T-33TGW

    DIGITAL CONCRETE IMAGING, INC.
    and BRYAN W. BACHELLER,

         Defendants.
    ______________________________/

                                    ORDER

         This cause comes before the Court pursuant to Defendants

    Digital   Concrete   Imaging,   Inc.    and   Bryan   W.   Bacheller’s

    Motion to Dismiss Amended Complaint (Doc. # 18), filed on May

    21, 2020. Plaintiffs Timothy Compoli and Cory Cardinal filed

    a response in opposition on June 4, 2020. (Doc. # 26). For

    the reasons explained below, the Motion is denied.

    I.   Background

         According to the amended complaint, Bacheller is the

    President of Digital Concrete Imaging. (Doc. # 14 at ¶ 6). In

    April 2017, Plaintiffs began working as utility locators for

    Digital Concrete Imaging. (Id. at ¶ 11). Plaintiffs were

    compensated at an hourly rate and regularly worked more than




                                      1
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 2 of 11 PageID 289




    40 hours per week. (Id. at ¶¶ 13-14). Plaintiffs allege that

    they “were not paid time and [] one-half their regular hourly

    rate for each and every hour that they worked in excess of

    forty (40) hours in a work week for all weeks that they

    worked.” (Id. at ¶ 15).

         On July 31, 2019, Plaintiffs sued Defendants in the

    United States District Court, Middle District of Florida,

    Tampa Division, in an action styled Compoli et al. v. Digital

    Concrete Imaging, Inc. et al., Case No. 8:19-cv-1876-T-23CPT.

    In the first action, Plaintiffs alleged violations of the

    Fair Labor Standards Act (FLSA) and Florida Statutes Chapter

    448 regarding unpaid wages. (Doc. # 18 at 1). On January 13,

    2020, the parties entered into a Settlement Agreement and

    Release of FLSA Claims. (Id.). The district court approved

    the Agreement and dismissed the first action with prejudice.

    (Doc. # 14 at ¶ 18).

         In the Agreement, “the Parties agree[d] that upon any

    default of any payment obligation [] Plaintiffs shall have

    the option to reinstate the litigation.” (Doc. # 14-1 at 6).

    “In the event Plaintiffs elect to reinstate the litigation

    Defendants   specifically    agree[d]    to   waive   any   defenses

    relating to the refiling of the case that would alter the




                                     2
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 3 of 11 PageID 290




    rights Plaintiffs have in the [first action] . . . .” (Id. at

    6-7). Moreover,

            Plaintiffs . . . waive[d] and release[d] . . .
            Defendants . . . from any and all wage claims of
            any nature whatsoever Plaintiffs have arising out
            of or related to the payment of wages during their
            employment with Defendants, known or unknown,
            including, but not limited to, any claims
            Plaintiffs may have under the [FLSA], the Florida
            minimum wage statute . . . including claims of
            retaliation . . . .

    (Id. at 2-3).

            Plaintiffs allege that Defendants have failed to make

    the installment payment due on March 31, 2020, as required

    under the Agreement. (Doc. # 14 at ¶ 20). Plaintiffs further

    allege that Defendants terminated Plaintiffs’ employment on

    April    3,   2020   -   three   days   after   Defendants   allegedly

    defaulted on their payment obligations under the Agreement.

    (Id. at ¶ 23).

            On April 13, 2020, Plaintiffs initiated the instant

    action. (Doc. # 1). On May 7, 2020, Plaintiffs filed their

    amended complaint, in which they raise five claims – an

    individual claim for unpaid overtime in violation of the FLSA

    (Count I), a claim for unpaid overtime in violation of the

    FLSA on behalf of all similarly situated individuals (Count

    II), an individual claim for unpaid wages in violation of

    Fla. Stat. § 448.08 (Count III), an individual claim for



                                        3
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 4 of 11 PageID 291




    retaliation in violation of the FLSA (Count IV), and an

    individual claim for breach of the Agreement (Count V). (Doc.

    # 14 at ¶¶ 25–59).

          Defendants now move to dismiss all counts of the amended

    complaint. (Doc. # 18 at 2). First, Defendants argue that the

    doctrine of res judicata bars Plaintiffs from bringing Counts

    I through IV. (Id.). Second, Defendants argue that this Court

    lacks subject matter jurisdiction to consider Count V. (Id.).

    Plaintiffs have responded (Doc. # 26), and the Motion is now

    ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), the

    Court accepts as true all the allegations in the complaint

    and   construes   them   in   the   light   most   favorable   to   the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to



                                        4
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 5 of 11 PageID 292




          raise a   right     to   relief    above   the   speculative
          level.

    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(citations

    omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

    (2009)(“Threadbare recitals of the elements of a cause of

    action,   supported    by    mere   conclusory      statements,   do   not

    suffice.”). Courts are not “bound to accept as true a legal

    conclusion   couched    as     a   factual   allegation.”    Papasan    v.

    Allain, 478 U.S. 265, 286 (1986). Generally, the Court must

    limit its consideration to well-pled factual allegations,

    documents central to or referenced in the complaint, and

    matters judicially noticed. La Grasta v. First Union Sec.,

    Inc., 358 F.3d 840, 845 (11th Cir. 2004).

          Additionally, motions to dismiss for lack of subject

    matter jurisdiction pursuant to Rule 12(b)(1) may attack

    jurisdiction facially or factually. Morrison v. Amway Corp.,

    323   F.3d   920,   924      n.5    (11th    Cir.   2003).   Where     the

    jurisdictional attack is based on the face of the pleadings,

    the Court merely looks to determine whether the plaintiff has

    sufficiently alleged a basis for subject matter jurisdiction,

    and the allegations in the plaintiff’s complaint are taken as

    true for purposes of the motion. Lawrence v. Dunbar, 919 F.2d

    1525, 1529 (11th Cir. 1990).




                                         5
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 6 of 11 PageID 293




    III. Analysis

          As a preliminary matter, the parties do not dispute that

    the   Agreement   is   central   to   Plaintiffs’   claims   and   is

    authentic. Accordingly, the Court will consider the Agreement

    in ruling on Defendants’ Motion. See SFM Holdings, Ltd. v.

    Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010)

    (holding that a district court may consider an extrinsic

    document that is central to the plaintiff’s claim at the

    motion to dismiss stage).

          A.   Counts I, II, III, and IV

          Defendants argue that res judicata bars Plaintiffs from

    reasserting their claims from the first action because they

    were dismissed with prejudice pursuant to the Agreement.

    (Doc. # 18 at 3-4). Defendants also argue that Plaintiffs’

    FLSA retaliation claim and Florida law claim for unpaid wages

    earned after the first action are barred by res judicata

    because Plaintiffs released “all FLSA and wage claims of any

    nature” in the Agreement. (Id. at 3).

          Regarding the law on res judicata, Defendants assert

    that “res judicata bars the filing of claims which were raised

    or could have been raised in an earlier proceeding” if certain

    conditions are met. (Id. at 3-4)(citing Citibank, N.A. v.

    Data Lease Fin. Corp., 904 F.2d 1498, 1501 (11th Cir. 1990)).



                                      6
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 7 of 11 PageID 294




    Moreover, Defendants note that “[a] dismissal with prejudice

    has the effect of a final adjudication on the merits . . .

    and bars future suits brought by [P]laintiff[s] upon the same

    cause of action.” (Id. at 3)(citing Nemaizer v. Baker, 793

    F.2d 58, 60 (2d Cir. 1986); Citibank, 904 F.2d at 1501).

         But   the   majority    of    cases   cited    by    Defendants   are

    inapplicable. These cases do not involve the application of

    res judicata to claims dismissed pursuant to a settlement

    agreement.   The   only     case   Defendants      cite   regarding    res

    judicata in the context of a settlement agreement is Citibank,

    N.A. v. Data Lease Fin. Corp., 904 F.2d 1498 (11th Cir. 1990).

    However, that case involved an unusual question not present

    here: whether a settlement agreement’s reservation of claims

    against a non-party, Citibank, prevented the application of

    res judicata in a subsequent action against Citibank. Id. at

    1504. As such, the case law cited by Defendants does not

    establish that res judicata applies in this case.

         Indeed, “a settlement agreement entered into in the

    context of a voluntary dismissal with prejudice under Rule 41

    should be interpreted according to its express terms, rather

    than according to traditional principles of res judicata.”

    Norfolk S. Corp. v. Chevron, U.S.A., Inc., 371 F.3d 1285,

    1291 (11th Cir. 2004). “In determining the res judicata effect



                                        7
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 8 of 11 PageID 295




    of an order of dismissal based upon a settlement agreement,

    [the Court] should also attempt to effectuate the parties’

    intent.” Id. at 1289. “[T]he preclusive effect of the earlier

    judgment is determined by the intent of the parties.” Id. at

    1289-90. Courts focus on the terms of the settlement agreement

    because “to preclude a wider range of matters than those

    specified      in   the   Agreement    would   frustrate    the   parties’

    expressed intent and bestow upon [Defendants] a windfall of

    immunity from litigation.” Id. at 1291.

            As mentioned above, Defendants’ Motion relies primarily

    on inapplicable cases that do not discuss res judicata in the

    context of a settlement agreement. Further, Defendants have

    failed    to   analyze     the   relevant   terms    of   the   Agreement,

    including the reinstatement and release provisions. On its

    face, the Agreement’s reinstatement provision suggests that

    the parties intended that Plaintiffs be free to reinstate the

    first    action’s     claims     if   Defendants    defaulted     on   their

    payment obligation. (Doc. # 14-1 at 6-7). That provision also

    shows that Defendants agreed to waive numerous defenses such

    as res judicata in the event the litigation was reinstated.

    (Id.).

            Finally, Defendants have provided no support for their

    argument that the Agreement’s release provision applies to



                                           8
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 9 of 11 PageID 296




    claims that could not have existed at the time the Agreement

    was signed, such as Plaintiffs’ FLSA retaliation claim based

    on their subsequent termination. See Falsetto v. Liss, 275

    So. 3d 693, 696 (Fla. 3d DCA 2019)(“Because the Agreement in

    this case mutually released the parties from claims ‘past or

    present, known or unknown’ — but did not release future or

    unaccrued claims — its plain language requires us to hold

    that the parties were only released from causes of actions

    that had accrued at the time the parties signed the 2014

    Agreement.”), review denied, No. SC19-1055, 2019 WL 6248475

    (Fla. Nov. 22, 2019); Viridis Corp. v. TCA Glob. Credit Master

    Fund, LP, 721 F. App’x 865, 874 n.10 (11th Cir. 2018)(“[I]n

    Florida, a release ‘will ordinarily be regarded as embracing

    all claims or demands which had matured at the time of its

    execution.’” (citation omitted)).

         “Res judicata, also known as claim preclusion, is an

    affirmative defense.” Lawrence v. Household Bank (SB), N.A.,

    505 F. Supp. 2d 1279, 1282 (M.D. Ala. 2007); see also Fed. R.

    Civ. P. 8(c)(1). Thus, Defendants bear the burden of proving

    that Plaintiffs’ claims are barred by res judicata. See

    Batchelor-Robjohns v. United States, 788 F.3d 1280, 1285

    (11th Cir. 2015)(“The party asserting res judicata bears the

    burden of showing that the later-filed suit is barred.”).



                                     9
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 10 of 11 PageID 297




    Because Defendants have neither cited relevant case law nor

    addressed the applicability of res judicata in light of the

    Agreement’s     terms,    Defendants     have   failed   to    carry   that

    burden at this juncture. Therefore, the Motion is denied with

    respect to Counts I, II, III, and IV.

           B.     Count V

           Defendants next argue that the Court lacks original

    jurisdiction over the breach of contract claim because the

    requirements      of     both    federal    question     and    diversity

    jurisdiction are not met for this claim. (Doc. # 18 at 4-5).

    They   also    argue    this    Court    does   not   have    supplemental

    jurisdiction over the breach of contract claim because “the

    district court has dismissed all claims over which it has

    original jurisdiction, i.e., the FLSA claims.” (Id. at 5); 28

    U.S.C. § 1367(c)(3). Thus, Defendants reason, there is no

    basis for this Court to exercise jurisdiction over the breach

    of contract claim.

           This is incorrect. The Court has denied Defendants’

    Motion to the extent it seeks dismissal of the FLSA claims

    and, thus, the Court is still exercising federal question

    jurisdiction over those claims. 28 U.S.C. § 1331. Also, the

    Court agrees with Plaintiffs that the breach of contract claim

    forms “part of the same case or controversy” as the FLSA



                                        10
Case 8:20-cv-00844-VMC-TGW Document 33 Filed 07/13/20 Page 11 of 11 PageID 298




    claims. Thus, supplemental jurisdiction over the breach of

    contract claim exists. 28 U.S.C. § 1367. The Motion is denied

    with respect to Count V.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendants Digital Concrete Imaging, Inc. and Bryan W.

          Bacheller’s Motion to Dismiss Amended Complaint (Doc. #

          18) is DENIED.

    (2)   Defendants are directed to file an answer to the amended

          complaint within 14 days of the date of this Order.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    13th day of July, 2020.




                                     11
